Title: To John Adams from James Warren, 11 August 1776
From: Warren, James
To: Adams, John


     
      My Dear Sir
      Boston August 11. 1776
     
     The singular situation and great suffering, of Mrs. Temple have Induced me to Advise her to write to you, and hope from An Application to your Justice and Benevolence for all the Aid and Compensation that can with propriety be given. I have Encouraged her to Expect at least An Answer to her Letter, which is more than the President with all his politeness gave to one of which the Inclosed is A Copy. Had I known your state of Health, or determination to return home I should not have been the Occasion of this trouble. I wish I could Entertain you with any Important Intelligence. We have nothing going forward here, but fixing out Privateers, and Condemnation and Sale of Prizes sent in by them, so many that I am quite lost in my Estimate of them, and West India Goods, are falling at A great rate. Yesterday Arrived A prize taken by A York Privateer with several hundred Bags of Cotton (A Capital Article) &c. &c. while all this is going forward and whole fleets have been here and might have been taken by your Ships if at Sea. I cant sufficiently Lament the Langour, and seeming Inattention to so Important A matter. A very fine Ship lies at Portsmouth waiting only for Guns, and I am told there are not yet Orders Issued for maning those at Newberry Port. This delay disgusts the officers and occasions them to repent Entering the service. I Informed you in my last that we were Calling in every 25th. Man of the Train Band, and Alarm List to supply the places of your Battalions called away and already Marched. These Men are coming into the place of Rendesvous Dochester Heigths, but you have Appointed no General Officer to Command them, and unless General Ward can be prevailed on to Continue, I know not how they can be furnished with pay subsistence Barrack Utensils, or Ordinance Stores. Would it not be well to Appoint A Major General to Command in the Eastern department only. I am not Aware of any disadvantages in such An Appointment. I hope before this the Confederation, and matter of foreign Alliances are determined, As I suppose matters will go more glibly after the decleration of Independance, which by the way was read this Afternoon by Doctor Cooper, and Attended to by the Auditory with great Solemnity, and satisfaction.
     Matters of great Importance must after all remain to be settled, Among which I Conceive Coin and Commerce are not to be reckoned Among the smallest. These are indeed such Intricate subjects that I dont pretend to Comprehend them in their full Extent. Your Currency still retains its Credit, but how long that will last if you Continue large Emissions is difficult for me to Guess. Commerce is A Subject of Amazeing Extent. While such Matters are on the Carpet how can we spare you.
     I suppose Mrs. Adams will Inform you by this Post that She and the Children are well tho’ Charles has not yet had the Small Pox, which is the Case with many others After being Inoculated 2. 3. and even 6 or 7 Times. The Physicians cant Account for this. Several Persons that supposed they had it lightly last winter, and some before, now have it in the Natural way. Mrs. Warren and myself have been fortunate enough to have it very Cleverly and propose going home this week. She Joins me in the sincerest regards, for you and Mr. Adams, and wishes for your Health and Happiness. I am &c.
     
      If the News you have from France be true the Ball must wind up soon. God Grant a Confirmation. I long to be A Farmer again.
     
    